DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining a failing operating state when in steady state operation a difference between the first input parameter and the output parameter is equal to or exceed 10% of the first input parameter for a predetermined time greater than 3 seconds. This judicial exception is not integrated into a practical application because the method does not positively recite a rough vacuum pump, chamber and motor in the steps of determining a failing operation. Such claim element are only recited as the environment and not only used to gather and collect data rather than apply the abstract idea to a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (motor, pump and chamber) amount to no more than just environment used to gather information such as “first input parameter and output parameter”. The mere instruction of determining a fail condition can be done mentally since it only requires data gathered by the environment. Claims 31-21 are not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13-24  are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “determining a failing operating state when, in steady-state operation, a difference between the first input parameter and the output parameter is equal to or exceeds 10% of the first input parameter for a predetermined time greater than 3 seconds.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746